Citation Nr: 1822810	
Decision Date: 04/16/18    Archive Date: 04/25/18

DOCKET NO.  14-32 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a low back disability.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. Ragheb, Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to May 1980.  This appeal is before the Board of Veterans' Appeals (Board) from a July 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified at a January 2017 videoconference Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  In a May 2005 rating decision, the RO, in pertinent part, denied the Veteran's claim for service connection for a low back disability; the Veteran did not appeal the May 2005 rating decision, and no evidence was received within one year of that rating decision.

2.  The evidence associated with the claims file subsequent to the May 2005 final denial includes evidence that relates to an unestablished fact necessary to substantiate the claim, is not cumulative or redundant of the evidence previously of record, and is sufficient to raise a reasonable possibility of substantiating the claim for service connection for a low back disability.

3.  The Veteran's current disability of degenerative joint disease and a compression fracture of the lumbar spine is related to an in-service motor vehicle accident.




CONCLUSIONS OF LAW

1.  The May 2005 rating decision, which denied the Veteran's claim service connection for a low back disability, became final.  38 U.S.C. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2.  Evidence received since the final May 2005 rating decision is new and material, and the Veteran's claim of entitlement to service connection for a low back disability is reopened.  38 U.S.C. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for degenerative joint disease and a compression fracture of the lumbar spine have been met.  38 U.S.C. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening Service Connection for a Low Back Disability

The Veteran seeks to reopen his claim for service connection for a low back disability.

VA may reopen a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).  "New" evidence is evidence not previously submitted to agency decision makers and "material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether the evidence presented or secured since the prior final disallowance of the claim is new and material, the credibility of the evidence is generally presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

VA is required to review for newness and materiality only the evidence submitted by a claimant since the last final disallowance of the claim on any basis, whether a decision on the underlying merits or a petition to reopen.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).

In Shade v. Shinseki, 24 Vet. App. 100 (2010), the United States Court of Appeals for Veterans Claims (Court) held that § 3.159(c)(4) does not require new and material evidence as to each previously unproven element of a claim for the claim to be reopened and the duty to provide an examination triggered.  In a fact pattern where a prior denial was based on lack of current disability and nexus, the Court found that newly submitted evidence of a current disability was, in concert with evidence already of record establishing an injury in service, new and material and sufficient to reopen the claim and obtain an examination. 

Regardless of any RO determinations that new and material evidence has been submitted to reopen service connection, the Board must still determine whether new and material evidence has been submitted in this matter.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The Veteran's claim for service connection for a low back disability was denied in May 2005 on the basis that there was no permanent residual or chronic low back disability as a result of an in-service motor vehicle accident.  The Veteran did not appeal the May 2005 rating decision, and no evidence was received within one year of the RO decision.  38 C.F.R. § 3.156(b) and 3.156(c).  Accordingly, the May 2005 rating decision became final.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

Evidence received since the last final denial in May 2005 includes a June 2014 disability benefits questionnaire (DBQ) by Dr. P.K., which includes an opinion relating the current low back disability to trauma from an in-service motor vehicle accident.  Therefore, the Board finds that the evidence added to the record since the last final denial constitutes new and material evidence, and that the criteria under 38 C.F.R. § 3.156(a) have been satisfied; therefore, the claim for service connection for a low back disability is reopened.

Service Connection for a Low Back Disability

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran seeks service connection for a low back disability.  He asserts that his low back disability is related to a 1979 motor vehicle accident during service when he was thrown from the rear seat of a vehicle through the front windshield.  The Veteran has been diagnosed with degenerative joint disease and a compression fracture of the lumbar spine.  See, e.g., June 2013 VA spine examination report.

A May 1, 1979, service treatment record shows that the Veteran was involved in a motor vehicle accident that morning, with a laceration to the dorsum of the left hand.  A May 2, 1979, service treatment noted that the Veteran complained of low back pain after a car accident the day before.  It was assessed that the Veteran had a muscle strain.  See also May 7, 1979, May 10, 1979, and May 11, 1979 service treatment records.  

Post-service treatment records show that the Veteran sustained a low back injury in 2005 after lifting heavy items, and was involved in a motor vehicle accident in 2006.  See, e.g., July 2005, December 2005, and June 2007 private treatment records. 

A June 2013 VA examiner opined that the Veteran's low back disability was less likely than not incurred in or caused by service.  It was explained that the examiner was unable to determine if the Veteran's original motor vehicle accident in service resulted in his compression fracture or if it was a result of him lifting items that were too heavy in 2005 and his motor vehicle accident in 2006.

A June 2014 partial DBQ noted that isthmic spondylolisthesis is caused by trauma, and that it was the physician's opinion that the Veteran's current low back condition was caused by trauma.  The physician noted that the Veteran's low back condition could be temporally related to his 1979 trauma.

A February 2017 VA treatment record provides a review of the Veteran's history, and it was the physician's opinion that the description the Veteran provides as to the initial injuries justifies that the initial back injury may have started more likely than not at the time of his military service. 

Based on the foregoing, and resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence in relative equipoise that the Veteran's degenerative joint disease and a compression fracture of the lumbar spine is related to the in-service motor vehicle accident.  As discussed above, the July 2013 VA examiner was unable to determine if the current low back disability is related to the in-service motor vehicle accident or post-service injuries.  Such inability to determine the etiology of the Veteran's low back disability is indicative of a state of relative equipoise as to whether the low back disability is related to service.  Accordingly, the Board finds that the June 2013 VA opinion, taken together with the June 2014 DBQ and February 2017 VA treatment record, demonstrates that the Veteran's low back disability is related to the in-service motor vehicle accident.  

For the reasons discussed above, and resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for degenerative joint disease and a compression fracture of the lumbar spine is warranted as directly related to service.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a low back disability is reopened.

Service connection for degenerative joint disease and a compression fracture of the lumbar spine is denied. 




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


